United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William E. Shanahan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-221
Issued: August 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 29, 2008 appellant filed a timely appeal from a September 24, 2008 decision
of the Office of Workers’ Compensation Programs that suspended his wage-loss compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3 the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether the Office properly suspended appellant’s right to compensation
benefits on the grounds that he failed to submit required documentation. On appeal appellant’s
representative argues that he was not provided proper notice.
FACTUAL HISTORY
On November 1, 1989 appellant, then a 31-year-old laborer-custodian, sustained an
employment-related right shoulder strain and partial tear of the right rotator cuff in the
performance of his federal duties. Dr. Leo J. Troy, a Board-certified orthopedic surgeon,
performed right shoulder surgical repairs on March 5 and August 13, 1990. Appellant returned

to limited duty and sustained several recurrences of disability. He stopped work on
December 29, 1992 and had additional right shoulder surgery on August 30, 1993.1 Appellant
underwent work hardening in 1996 and returned to a light-duty position in September 1996. On
October 27, 2000 he sustained an employment-related left shoulder sprain and impingement. He
thereafter worked intermittently until June 21, 2001 when he sustained an accepted recurrence of
disability. Appellant underwent authorized surgical repair on August 27, 2001.2 He did not
return to work and was placed on the periodic rolls.
On July 3, 2008 the Office forwarded appellant an Office Form EN1032 requesting
information.3 It advised him that, if he did not return the form within 30 days, his compensation
would be suspended but would be restored upon his completion of the forms. By decision dated
September 24, 2008, the Office suspended appellant’s wage-loss compensation because he had
not submitted the requested EN1032 forms.4
LEGAL PRECEDENT
Section 10.515 of the Office’s regulations provide that an employee who is receiving
compensation for partial or total disability will periodically be required to submit a report of
earnings from employment or self-employment, either part time or full time.5
Office procedures provide that when a claimant has an attorney or other legal
representative, the original of any letter to the claimant should be sent to that person, with a copy
to the claimant. Similarly, where the claimant is sent a copy of a letter, the attorney or other
representative should receive a copy.6
ANALYSIS
On March 15, 1990 appellant notified the Office that he had authorized Mr. Shanahan to
act as his representative. Thereafter, the Office mailed appellant’s designated representative
copies of relevant correspondence and approved numerous fee requests. The record establishes,
however, that the Office did not send appellant’s representative a copy of the July 3, 2008
correspondence in which a blank EN1032 form was forwarded to appellant. On September 24,
2008 the Office suspended appellant’s wage-loss compensation because he did not timely return
the completed EN1032 form.
1

By decision dated July 2, 1993, the Office determined that appellant was not entitled to a schedule award for his
right upper extremity as he had not reached maximum medical improvement.
2

Appellant also filed a Form CA-1, traumatic injury claim, alleging that he injured his back on
December 23, 2000. By decision dated February 9, 2002, the Office denied the claim.
3

The forms request information regarding employment, dependents, additional benefits, third-party settlements,
and fraud and/or felony convictions.
4

In the September 24, 2008 decision, the Office identified the forms as CA-1032 forms.

5

20 C.F.R. § 10.515.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Communications, Chapter 300.4(e) (February 2000).

2

The Board finds that the Office was required to send to appellant’s representative,
Mr. Shanahan, a copy of the Office’s July 3, 2008 letter. The failure to notify appellant’s
attorney denied appellant the opportunity to have his representative assist in avoiding suspension
of wage-loss compensation. As a result, appellant was unfairly prejudiced by the omission to his
detriment. Thus the final decision dated September 24, 2008 suspending appellant’s wage-loss
compensation was not properly issued.7
CONCLUSION
The Board finds that the Office improperly suspended appellant’s wage-loss
compensation on the grounds that he did not timely provide a completed EN1032 form.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 24, 2008 be reversed.
Issued: August 17, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

See Sara K. Pearce, 51 ECAB 517 (2000).

3

